Citation Nr: 9902999	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  96-12 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The appellant served from September to October 1975, from 
April to June 1976, and from June 1979 to July 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO), which denied, in 
pertinent part, service connection for left knee and low back 
disabilities.


FINDINGS OF FACT

The appellant has not presented competent medical evidence of 
a link between his current left knee and/or low back disorder 
and service or any disease or injury therein.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
entitlement to service connection for a left knee and/or low 
back disorder.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally for a grant of service connection it must be shown 
by the objective evidence of record that a current disease or 
injury residual was incurred in or aggravated by service or 
that such disorder was otherwise attributable thereto.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or from 
an injury incurred or aggravated while performing inactive 
duty training.  38 U.S.C.A. § 101(24) (West 1991).

With the above in mind, the Board observes that a threshold 
inquiry in all cases is whether the appellant's claim is well 
grounded.  Under the provisions of 38 U.S.C.A. § 5107(a), a 
person who submits a claim to the VA has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  If 
the person meets this burden, the VA is obligated to assist 
in developing the facts pertinent to his claim.  A well-
grounded claim is one that is plausible, that is, meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation.  The claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the issue is factual in 
nature, e.g., where the accident occurred during service or a 
clinical symptom is present, competent lay testimony may 
constitute sufficient evidence to establish a well-grounded 
claim.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  
However, when a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Kinge v. Brown, 5 Vet. App. 19 (1993).  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Furthermore, in Caluza v. Brown, 7 Vet. App. 498 (1995), the 
United States Court of Veterans Appeals (Court) underlined a 
three-pronged test which established whether a claim is well 
grounded.  The Court stated that in order for a claim to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis), an incurrence or 
aggravation or a disease or injury in service (lay or medical 
evidence) and a nexus between this inservice injury or 
disease and the current disability (medical evidence).

Factual Background

The appellant asserts that the orthopedic disabilities for 
which he seeks service connection had their onset in service.  
The Board notes that the appellant is not shown to be capable 
of making medical conclusions.  Therefore, his statements 
regarding medical diagnosis and causation are not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
Board has reviewed the records to determine if the 
appellant's assertions are supported by competent evidence.

Service medical records, if any, for the appellant's initial 
brief period of service, apparently active duty for training, 
are not on file.  The National Personnel Records Center, 
responding to a fourth request by the RO for such records in 
October 1998, indicated that all of the appellant's available 
service medical records had been provided to VA.  Alternate 
sources for service medical records are not suggested by the 
data on file.  The Board finds therefore that the RO has 
expended sufficient efforts to procure the appellant's 
service medical records.  This is especially so, in light of 
the report of the appellant's medical examination for 
enlistment for his second period of active duty for training 
in February 1976.  This examination, provided four months 
following his initial period of service, found no 
abnormalities on clinical evaluation of the appellant's 
spine, other musculoskeletal areas and lower extremities.  
Furthermore, contemporaneous with this examination the 
appellant specifically denied, as pertinent here, a current 
or past history of swollen or painful joints, recurrent back 
pain, and/or "trick" or locked knee.

In May 1976, during the appellant's second period of service, 
he presented to a service department treatment facility with 
complaints of left knee pain without any history of injury.  
An X-ray of the appellant's left knee was negative.  
Patellofemoral crepitus was noted and the impression was 
chondromalacia; it was indicated that the condition existed 
prior to service.

When examined for service entrance in June 1979, a clinical 
evaluation of the appellant's spine, other musculoskeletal 
areas and lower extremities was negative for any 
abnormalities.  The appellant again denied any specific past 
or present history of swollen or painful joints, recurrent 
back pain and/or "trick" or locked knee.  In September 1979, 
the appellant presented to a service department treatment 
facility with complaints referable to his left knee since 
basic military training.  He denied any injury to his knee 
prior to service or any recent trauma.  Physical examination 
of the knee disclosed tenderness.  Mild chondromalacia of the 
left patella was the diagnostic impression and the appellant 
was prescribed quadriceps exercises.  The appellant had 
further complaints of left knee pain in September 1979 which 
were assessed as possible chondromalacia.  That same month, 
the appellant complained of back and left side pain since 
basic training.  Physical examination was completely within 
normal limits.  Further complaints of continuing left knee 
pain were recorded in October 1979.  Physical examination on 
this occasion was essentially negative except for positive 
findings of compression.  Chondromalacia was diagnosed.  An 
X-ray of the left knee in October 1979 was normal.  On the 
appellant's medical examination for service separation in May 
1990, a clinical evaluation of the appellant found no 
abnormalities of any kind.  The appellant acknowledged on 
this examination that he was in "good health." 

The appellant's post service clinical records include a 
summary of his extended stay at a VA domiciliary between 
October 1994 and February 1995 for recovery from alcohol and 
drug dependency problems.  A physical examination of the 
appellant on admission was reported to be within normal 
limits.  An X-ray of the lumbosacral spine, however, revealed 
spina bifida occulta at S1 and mild degenerative changes at 
L4.

On a VA examination in June 1995, an X-ray of the appellant's 
spine in November 1994 was reviewed.  The examiner noted 
spina bifida occulta was present at S1 as well as an 
identifiable anterior osteophyte formation at L4.  There was, 
however, no evidence of fracture or dislocation of the 
osseous structures.  The alignment of the vertebral bodies 
was reported as satisfactory.  It was also noted that the 
appellant indicated that on two occasions he had been 
hospitalized in service and underwent several lumbar 
punctures resulting in subsequent hip pain migrating to his 
left knee.  On physical examination, the appellant's 
extremities showed no clubbing, cyanosis or edema.  The 
lumbar spine revealed flexion of 30 degrees, extension of 
only 3 degrees, lateroflexion of 15 degrees and rotation of 
22 degrees.  Neurologic examination revealed hyperreflexion 
of the left patellar reflex; otherwise, the neurologic 
examination was intact.  The diagnostic impression was that 
of a congenital lumbar spine abnormality, specifically lack 
of L5 and a spina bifida occulta.  An X-ray of the left knee 
was interpreted to be normal.

On his most recent VA examination in March 1997, the 
appellant complained of low back pain since 1990 with pain 
radiating to the left foot and complaints of numbness in his 
left leg.  He also complained of left knee pain since 1995 as 
well as a past history of left knee injury at the age of 10 
years.  He reported using a cane in his right hand to keep 
his balance because of his knee problems.  On physical 
examination, the appellant's posture was described as normal.  
With respect to his gait, it was observed that he was 
favoring his left lower extremity and used a cane in the 
right hand.  Tenderness was noted over the appellant's 
lumbosacral spine area.  Decreased range of motion was 
demonstrated in both the spine and left knee with no 
objective evidence of pain.  An X-ray of the spine was 
interpreted to show a transitional vertebra and spina bifida 
occulta at L5 as well as minimal anterior hypertrophic 
spurring at L4 - L5.  Low back sprain and left knee 
arthralgia were the pertinent diagnoses.  

Analysis

In this case, although the appellant has asserted that he has 
current low back and left knee disabilities related to 
treatment rendered in service in the 1970's, he has submitted 
no medical evidence pointing to a causal relationship between 
his current disabilities and any injury and/or clinical 
finding in service.  As noted above, the Court has held that 
a lay person is not competent to provide probative evidence 
as to matters requiring expertise derived from specialized 
medical education and training.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Moreover, the Court has held 
where the determinative issue involves medical causation or 
diagnosis, there must be competent medical evidence 
supporting the claim to make it "plausible and thus well 
grounded."  Grottveit v. Brown, 5 Vet. App. 91(1993).  
Accordingly, the appellant is not competent to make a 
diagnosis of any disability and/or render an opinion as to 
its relationship to his military service.  

It is not disputed that the appellant currently suffers from 
an acquired low back condition, low back sprain, in addition 
to a congenital lumbar spine abnormality which was noted on 
VA examination in June 1995.  Congenital or developmental 
defects are not diseases or injuries for VA compensation 
purposes and may not be service connected.  38 C.F.R. 
§ 3.303(c) (1998).  The appellant also suffers from left knee 
arthralgia.  There is however no documentation that the 
appellant had either a chronic acquired back condition in 
service or that the left knee chondromalacia noted in service 
is in any way linked to his current left knee disability.  
When the appellant was separated from his last period of 
service in May 1980, his back and left knee were indicated to 
be clinically normal.  The appellant has not provided 
competent evidence to account for the lengthy period during 
which there is no clinical documentation of any continual 
left knee or back complaints and/or disabilities following 
the alleged onset of these disabilities in service.  .

In sum, there is no competent medical evidence of record in 
this case indicating that the appellant's current acquired 
low back and left knee disabilities noted on his VA 
examination in March 1997 had their onset in service, were 
caused by any event therein or are otherwise linked to 
service.  As such, the appellant's claim that these 
disabilities are attributable to service is not well 
grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  If 
the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).


ORDER

The claims for service connection for left knee and low back 
disorders are denied as not well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

